DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clay, Jr., US 5,022,691 [hereinafter: Clay], in view of Bender et al., US 5,174,619 [hereinafter: Bender], and Horton et al., US Pub. 2008/0169657 [hereinafter: Horton].

Regarding claim 1, Clay discloses a ratchet unit for a motor vehicle flap or door (col. 1 lines 5-9), the ratchet unit comprising:
a ratchet lever (28 Fig. 4) that is actuated upon by the electromotive drive (col. 7 lines 15-20; note: the ratchet lever is acted upon by the cable or rod (col. 5 line 20, col. 6 lines 41-43) corresponding to an electromotive drive, as modified below), the ratchet lever being configured for locking and for opening the motor vehicle flap or door (col. 4 lines 1-6), wherein a body (64 Fig. 8) of the ratchet lever rotates about an axis of rotation (80 Fig. 8), wherein the ratchet lever is biased about the axis of rotation in a closed position by a spring (col. 7 lines 8-10) and is only moved about the axis of rotation into an open position for opening the motor vehicle flap or door with the aid of the electromotive drive (col. 6 lines 65-66; col. 7 lines 15-20), wherein during closing of the motor vehicle flap or door (Fig. 12), the ratchet lever is deflected resiliently in the closed position (Fig. 13; col. 7 lines 25-29).
	However, Clay is silent to an electromotive drive.
	Bender teaches an electromotive drive (170 Fig. 2). The electromotive drive taught by Bender is configured to actuate a connector rod between the electromotive drive and a lever (col. 4 line 62-col. 5 line 8).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratchet unit disclosed by Clay to additionally include an electromotive drive, as suggested by Bender, to provide convenience of automatically controlling the ratchet unit (Bender col. 5 lines 5-8; MPEP 2144.04(III)), one of ordinary skill in the art would have a reasonable expectation of success actuating the ratchet lever disclosed by Clay with an electromotive drive.
	Clay, in view of Bender, is silent to a portion of the spring being arranged at the axis of rotation.
	Clay teaches a coil spring (91 Fig. 4), however Clay also discloses the hook member may alternatively be biased by a different type of spring or resilient member (col. 8 lines 10-13).
	Horton teaches a body of a ratchet lever (214 Fig. 32) being biased about an axis of rotation (244 Fig. 32) by a spring (260 Fig. 32), wherein a portion of the spring is arranged at the axis of rotation ([0055], Fig. 32).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a torsion spring, wherein a portion of the spring is arranged at the axis of rotation, as suggested by Horton, instead of the coil spring disclosed by Clay, in view of Bender, to bias the ratchet lever about the axis of rotation. One of ordinary skill in the art would have a reasonable expectation of success and recognize that this modification does not affect operation of the device, as suggested by Clay (col. 8 lines 10-13).  

	Regarding claim 2, Clay, in view of Bender and Horton, teaches the ratchet unit according to claim 1, further comprising a freewheel (Clay 83 Fig. 8 and 55 Fig. 4; Clay col. 5 lines 28-32), wherein the ratchet lever is connected to the electromotive drive via the freewheel (Clay Fig. 4, as modified above: the ratchet lever 28 is connected to the electromotive drive via the slot 83 and cable 55).

	Regarding claim 3, Clay, in view of Bender and Horton, teaches the ratchet unit according to claim 2. Clay, in view of Bender and Horton, teaches the freewheel includes a cable (Clay col. 7 lines 14-20) connected to the electromotive drive (as modified above, the rod disclosed by Clay is connected to the electromotive drive (Bender col. 4 line 67-col. 5 line 1)) and a lever-side receptacle with a clearance for the cable (Clay 83 Fig. 8, col. 7 lines 14-15). However, Clay, in view of Bender and Horton, does not explicitly disclose the freewheel includes an actuating rod connected to the electromotive drive and a lever-side receptacle with a clearance for the actuating rod. 
	Clay additionally teaches a freewheel including an actuating rod (Clay Fig. 4, col. 5 line 20: bent-rod corresponds to an actuating rod) and a lever-side receptacle (Clay 57 Fig. 3) with a clearance for the actuating rod (Clay col. 5 lines 20-22, Fig. 3). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use an actuating rod, as suggested by Clay, in place of the cable taught by Clay, in view of Bender and Horton, with a reasonable expectation that an actuating rod would successfully perform the same operation(s) as the cable. 

	Regarding claim 4, Clay, in view of Bender and Horton, teaches the ratchet unit according to claim 3, wherein the lever-side receptacle with the clearance is formed as a bearing arrangement (Clay 83 Fig. 8) through which the actuating rod extends (Clay Fig. 13, col. 6 lines 41-42: the slot 83 supports the terminus 56 extending through the slot).

	Regarding claim 5, Clay, in view of Bender and Horton, teaches the ratchet unit according to claim 3, wherein the lever-side receptacle with the clearance is formed as a slot guide in the ratchet lever for the actuating rod (Clay 83 Fig. 8, col. 6 lines 41-42). 

	Regarding claim 6, Clay, in view of Bender and Horton, teaches the ratchet unit according to claim 1, wherein the ratchet lever is a two-arm lever which is rotatably mounted (Clay col. 6 lines 61-65) and has a bearing arm and an actuating arm (Clay Fig. 8 annotated below).

    PNG
    media_image1.png
    594
    676
    media_image1.png
    Greyscale


	Regarding claim 7, Clay, in view of Bender and Horton, teaches the ratchet unit according to claim 6, wherein the actuating arm is connected to the bearing arm at an angle (Clay Fig. 8 annotated above depicts the actuating arm is connected to the bearing arm at an angle).

	Regarding claim 8, Clay, in view of Bender and Horton, teaches the ratchet unit according to claim 6, wherein the actuating arm has a leading edge (Clay 76 Fig. 8) and a stop edge (Clay 75 Fig. 8) and protrudes into a travel path of the motor vehicle flap or door (Clay Fig. 12). 

	Regarding claim 11, Clay, in view of Bender and Horton, teaches the ratchet unit according to claim 3, but does not explicitly disclose the actuating rod is linearly moved by the electromotive drive.
	Clay teaches the actuating rod is pulled rightwardly to rotate the ratchet lever (Clay col. 7 lines 50-55). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the actuating rod taught Clay, as modified above by Bender and Horton, is linearly moved to the right by the electromotive drive to cause the ratchet lever to rotate counterclockwise. 

	Regarding claim 12, Clay, in view of Bender and Horton, teaches the ratchet unit according to claim 11, wherein the actuating rod includes an actuating pin (Clay Fig. 4 depicts an actuating pin 56 of the cable 55, col. 7 lines 14-15) that engages with an end of a slot guide formed in the ratchet lever (Clay 83 Fig. 8, col. 7 lines 14-20).
	
	Regarding claim 13, Clay, in view of Bender and Horton, teaches the ratchet unit according to claim 1, wherein the electromotive drive includes a control member (Bender 178 Fig. 2) that is connected to a housing of the electromotive drive by a bellows arrangement (Bender Fig. 2 depicts a bellows arrangement). 

	Regarding claim 14, Clay, in view of Bender and Horton, teaches the ratchet unit according to claim 1, wherein the electromotive drive is a linear control drive (Bender Fig. 2: the electromotive drive includes a piston 178 corresponding to being a linear control drive). 

	Regarding claim 15, Clay, in view of Bender and Horton, teaches the ratchet unit according to claim 6, wherein the ratchet lever is rotatably mounted at an end of the ratchet lever on the bearing arm (Clay Figs. 12-13). 

	Regarding claim 16, Clay, in view of Bender and Horton, teaches the ratchet unit according to claim 8, wherein the abutment edge is configured to engage an extension of the motor vehicle flap or door (Clay 59 Fig. 4, col. 5 line 63-col. 6 line 2).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clay, US 5,022,691, in view of Bender, US 5,174,619, and Horton, US Pub. 2008/0169657, as applied to claim 1 above, and further in view of Scholz et al., US Pub. 2016/0340939 [hereinafter: Scholz].

	Regarding claim 9, Clay, in view of Bender and Horton, teaches the ratchet unit according to claim 1, but do not explicitly disclose the ratchet lever and the electromotive drive are arranged on a common mounting flange.
	Scholz teaches a ratchet lever (1 Fig. 1) and an electromotive drive (6 Fig. 2) are arranged on a common mounting flange (15 Fig. 2; [0091]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratchet unit taught by Clay, in view of Bender and Horton, such that the ratchet lever and electromotive drive are arranged on a common mounting flange to reduce the number of parts (Scholz [0091]). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clay, US 5,022,691, in view of Bender, US 5,174,619, Horton, US Pub. 2008/0169657, and Scholz, US Pub. 2016/0340939, as applied to claim 9 above, and further in view of DeVries, US 6,006,560.

	Regarding claim 17, Clay, in view of Bender, Horton, and Scholz, teach the ratchet unit according to claim 9. However, Clay, in view of Bender, Horton, and Scholz, are silent to the mounting flange being fixed in an opening inside a body of a motor vehicle.  
	DeVries teaches a latch mechanism (32 Fig. 2) fixed in an opening (39 Fig. 2) inside a body of a motor vehicle (door 21 corresponds to a body of a motor vehicle).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting flange of the ratchet unit taught by Clay, as modified by Bender, Horton, and Scholz, to be fixed in an opening inside a body of a motor vehicle, as suggested by DeVries, in order to mount the ratchet unit within the motor vehicle flap or door for a clean appearance (DeVries col. 1 lines 54-57) and permit access to the attachment between the ratchet lever and cable (DeVries col. 3 lines 57-60). 

	Regarding claim 18, Clay, in view of Bender, Horton, Scholz, and DeVries, teaches the ratchet unit according to claim 17, wherein the ratchet lever is received in a second opening formed in the body (as modified above to be fixed in an opening inside a body of a motor vehicle, the ratchet lever taught by Clay is received in a second opening formed in the body (DeVries Fig. 2) to engage the catch). 

Response to Arguments
Applicant’s arguments with respect to the objections to the claims and the rejection of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The objections to the claims have been withdrawn and the rejections under 112(b) have been withdrawn.
Applicant's arguments regarding claims 1-18 have been fully considered but they are not persuasive. Applicant argues the hook member disclosed by Clay has two axes and thus a body of the ratchet lever does not rotate about an axis of rotation. However, the hook member disclosed by Clay rotates about an axis (80) corresponding to a fastener (88) as described in col. 6 lines 61-66. See also Clay, col. 2 lines 27-34 (“the hook member to pivot about its axis” (emphasis added)); Clay, Fig. 11 (hook member pivots about axis x--x); Clay, Figs. 12-13 (illustrating the hook member rotating about axis 80). It is unclear from the disclosure of Clay how or when a body of the hook member rotates about more than one axis, as Applicant asserts. 
Applicant also argues that the hook member is urged in particular directions about the axes, but it is unclear what portion of the disclosure of Clay Applicant intends to refer. It is shown in Figs. 12-13 of Clay that the body of the hook member (64) rotates about an axis (80) corresponding to the axis of the fastener (88) attaching the hook member to the plate. Clay also discloses the body of the hook member moves about the axis (80) to perform a self-tightening function, but does not teach that the body of the hook member further rotates about a second axis (81). Clay, col. 7 lines 37-42 (“the hook member will continue to move … about axis 80 until the catch becomes seated”). Regarding Applicant’s arguments about the shape of the hook member disclosed by Clay, it is noted that the shape of the ratchet lever is not recited in the claim.
With respect to Applicant’s arguments that Clay fails to show the claimed spring, a new ground of rejection is made in view of Horton et al. (US 20080169657). As shown above, Clay, in view of Bender and Horton, teaches the spring of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675